                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CARL A. WESCOTT,                                   Case No. 19-cv-02084-JST
                                                       Plaintiff,
                                   8
                                                                                           ORDER DISMISSING COMPLAINT
                                                v.                                         WITH PREJUDICE
                                   9

                                  10    HAROLD P. SMITH, et al.,                           Re: ECF No. 5
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On April 22, 2019, the Court dismissed Plaintiff Carl A. Wescott’s complaint for apparent

                                  14   lack of subject matter jurisdiction. ECF No. 5. In that order, the Court noted as follows:

                                  15                  Plaintiff may file an amended complaint not later than thirty days
                                                      from the date of this order which corrects the deficiencies addressed
                                  16                  in this order and provides a basis for the exercise of federal
                                                      jurisdiction. Failure to do so, or failure to otherwise comply with
                                  17                  this order, will result in dismissal with prejudice pursuant to Rule
                                                      41(b) of the Federal Rules of Civil Procedure, which means that
                                  18                  Plaintiff will not be allowed to pursue this claim any further.
                                  19          Plaintiff has not filed an amended complaint. Accordingly, this matter is hereby dismissed

                                  20   with prejudice. The Clerk is directed to enter judgment and close the file.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 26, 2019
                                                                                       ______________________________________
                                  23
                                                                                                     JON S. TIGAR
                                  24                                                           United States District Judge

                                  25

                                  26
                                  27

                                  28
